Title: To James Madison from David Humphreys, 24 September 1801 (Abstract)
From: Humphreys, David
To: Madison, James


24 September 1801, Madrid. No. 287. Has formally notified minister of state of American blockade of Tripoli; encloses copy of that note and minister’s reply. Confirms news of victory of the Enterprize over Tripolitan corsair, quoting from a 19 Aug. report by Commodore Dale. Notes that Portugal continues to delay peace negotiations with France. Plans to send his accounts by an American citizen bound directly for the U.S.; their transmission has been delayed by lack of a safe conveyance. In postscript of 25 Sept. notes receipt of enclosed letter [not found] from Cathalan at Marseilles to Willis at Barcelona on Swedish cooperation with U.S. in defense against Tripolitan corsairs, which may lead to “a more serious & extensive league” against the Barbary powers. Has also received a letter from Gerardo José de Souza, Spanish consul general in Tripoli, offering to serve as intermediary between the U.S. and the regency. Will forward to him a letter of introduction to U.S. naval commander, mentioning Souza’s “peculiar merits, & uncommon influence” with the pasha. Has just received copies of two State Department letters, one of 25 Jan. about indemnifications and JM’s of 21 May with instructions regarding the Mediterranean squadron. Since these copies seem to have left the U.S. as late as 20 Aug., he concludes nothing worth communicating occurred between their date and their dispatch. Does not expect to leave for U.S. until spring and assumes the president will agree that he should not expose himself to dangers of a winter crossing.
 

   RC and enclosures (DNA: RG 59, DD, Spain, vol. 5). RC 5 pp.; marked duplicate. Enclosures (2 pp.; docketed by Wagner as received in Humphreys’s no. 287) are Humphreys to Cevallos, 17 Sept. 1801, and Cevallos to Humphreys, 20 Sept. 1801 (in Spanish).

